Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-5 and 10-14 are rejected. Claims 6-9 and 15-20 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the patentably indistinct species of bio-based crosslinkers containing oxirane rings to prosecute the invention of Group I, claims 1-14 in the reply filed on July 5th, 2021 is acknowledged. 

Applicant’s elected species is not allowable.

Claims 6-9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5th, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-4, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiorana et al. Journal of Polymer Chemistry 2016, 54, 2625-2631, alone and as evidenced by Beardslee et al. Lipid Technology 2012, 24, 223-225.
The prior art teaches the following procedure on page 2626:

    PNG
    media_image1.png
    565
    753
    media_image1.png
    Greyscale

The prior art teaches mixing adipic acid with NaOH (at a ratio of ~2.1:1 of NaOH/adipic acid as embraced by instant claims 13 and 14) in water that would meet the limitation of “forming a first mixture by mixing a bio-based carboxylic acid with an alkaline solution”. Regarding the limitation of “bio-based,” this limitation appears to be a product-by-process limitation since there are no active steps requiring producing the starting material from, for instance, biomass. If Applicant takes the position that “bio-based carboxylic acid” would require that the carboxylic at least be derivable from a biological source, Beardslee et al. teach (title) “Bio-based adipic acid from renewable oils”. The prior art further teaches forming a reaction mixture by mixing the disodium adipic acid salt with epichlorohydrin (which comprises an . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiorana et al. Journal of Polymer Chemistry 2016, 54, 2625-2631 in view of Beardslee et al. Lipid Technology 2012, 24, 223-225 in view of International Application Publication No. WO 01/30881 A1 by Stichter et al. and in further view of Maerker et al. Journal of Applied Polymer Science 1963, 7, 301-307 and in further view of U.S. Patent No. 2,940,986 by Newey.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Maiorana et al. teach the following procedure on page 2626:

    PNG
    media_image1.png
    565
    753
    media_image1.png
    Greyscale

The prior art teaches mixing adipic acid with NaOH (at a ratio of ~2.1:1 of NaOH/adipic acid as embraced by instant claims 13 and 14) in water that would meet the limitation of claim 2 of “forming a first mixture by mixing a bio-based carboxylic acid with an alkaline solution”. Regarding the limitation of “bio-based,” this limitation appears to be a product-by-process limitation since there are no active steps requiring producing the starting material from, for instance, biomass. If Applicant takes the position that “bio-based carboxylic acid” would require that the carboxylic at least be derivable from a biological source, Beardslee et al. teach (title) “Bio-based adipic acid from renewable oils”. The prior art further teaches forming a reaction mixture by mixing the disodium adipic acid salt with epichlorohydrin (which comprises an epoxide group and is further recited in instant claim 3) and exposing the reaction to heating as required by the additional steps of claim 1. Regarding instant claim 4, adipic acid is a dicarboxylic acid. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 2-4, 13 and 14. The prior art differs from claim 1 based on the molar ratio of modifier to 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Regarding the identity of the carboxylic acid, it is noted that Applicant elected a group of patentably indistinct species such that the bio-based crosslinker of Maiorana et al. would apply to Applicant’s stated election of “functionalized bio-based crosslinkers containing rings”. Regardless, the use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. Furthermore, the reaction of Maiorana et al. teachesw the use of adipic acid, which has a formula HOOC(CH2)4COOH where succinic acid has a formula HOOC(CH2)2COOH. A person having ordinary skill in the art would have reasonably expected that compounds differing by addition of –CH2- moieties would be usable in the same process. For instance, Stichter et al. teach an analogous reaction and teach the following reactants:

    PNG
    media_image2.png
    171
    604
    media_image2.png
    Greyscale

Suberic acid, pimelic acid, azelaic acid and adipic acid have the formulae HOOC(CH2)6COOH, HOOC(CH2)5COOH, HOOC(CH2)7COOH and HOOC(CH2)4COOH. Accordingly, Stichter et al. teach that compounds differing by successive additions of –CH2- moieties can be similarly used in the same process of forming glycidyl 

    PNG
    media_image3.png
    133
    1025
    media_image3.png
    Greyscale

Maerker et al. further teach diglycidyl succinate on page 302. In the interest of determining an optimum procedure for preparing diglycidyl succinate, a person having ordinary skill in the art would have been motivated to test known approaches for generating glycidyl esters including the general approach of Maiorana et al.
Regarding the limitation of claim 10 (and analogously to the limitation of claim 1) requiring a particular molar ratio of epichlorohydrin to carboxylic acid, Maiorana et al. teach the following on page 2627:

    PNG
    media_image4.png
    380
    729
    media_image4.png
    Greyscale

Maiorana et al. do not teach a specific range for “Excess Epichlorohydrin”. A person having ordinary skill in the art, however, would have been familiar with ranges that have been used in analogous reactions. For instance, Newey teaches the analogous reaction on long chain acids and teaches the following in column 2:

    PNG
    media_image5.png
    247
    686
    media_image5.png
    Greyscale

Since the reactant of Maiorana et al. contains two carboxylic acid moieties, a person having ordinary skill in the art would have recognized that at least a molar ratio of 2:1 epichlorohydrin/adipic acid would be desired and applying the excess of 0.5 mole to 2 mole excess or even higher would result in a range overlapping with instant claims. As an additional example, Stichter et al. teach the reaction of mono and di-acids with epichlorohydrin and teach the following on page 4:

    PNG
    media_image6.png
    108
    818
    media_image6.png
    Greyscale

At least in the interest of minimizing excess cost by using more epichlorohydrin than necessary, a person having ordinary skill in the art seeking to optimize the general procedure of Maiorana et al. would have been motivated to test the use of molar ratios taught for similar reactions that would overlap with the instant claims. The same rationale would apply to instant claims 1 and 10 when using the starting materials of claim 5 that recites a molar ratio overlapping with the discussion above. Similarly, a person having ordinary skill in the art would have been motivated to screen temperature in the procedure of Maiorana et al. since there does not appear to have been an optimization on this particular variable. Stichter et al. teach the following on page 5:

    PNG
    media_image7.png
    131
    922
    media_image7.png
    Greyscale

At least in the interest of determining whether reflux or lower temperatures would provide higher yields, a person having ordinary skill in the art would have been motivated to test temperatures overlapping with instant claim 11. Regarding instant claim 12, the procedure of Maiorana et al. teaches addition of disodium adipate over 30 minutes followed by an additional 20 minutes for addition of epichlorohydrin. Furthermore, the scheme of Maiorana et al. refers to a time of “40 minutes” that would read on the instant claims. Furthermore, a person having ordinary skill in the art in seeking to optimize the temperature of the reaction would have been motivated to perform the reaction until the starting material had been consumed if the reaction proved to be slower at lower temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626